Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan B. Doughty (Reg. No. 67,949) on 11/10/21.

The application has been amended as follows: 

1. (Currently Amended) A gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, and wherein the turbine is [[the]]a lowest pressure turbine gas turbine engine, the core shaft has a running speed in [[the]]a range from a lower bound of 1500 rpm to an upper bound of 6200 rpm, and the compressor is [[the]]a lowest pressure compressor of the gas turbine engine;
a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and
a gearbox that [[receives]]is configured to receive an input from the core shaft and [[outputs]]output drive to the fan so as to drive the fan at a lower rotational speed than a rotational speed of the core shaft, and wherein the engine core further comprises three bearings arranged to support the core shaft, the three bearings comprising a forward bearing and two rearward bearings, the core shaft having a length between the forward bearing and [[the]]a rearmost bearing of the rearward bearings in [[the]]a range from 1800 mm to 2900 mm, and a minor span, S, is defined as an axial distance between the two rearward bearings in [[the]]a range from 250 mm to 350 mm, such that there is no primary resonance of the core shaft between the forward bearing and [[the]]a forwardmost bearing of the rearward bearings within the running speed range of the core shaft. 

2. (Currently Amended) The gas turbine engine of claim 1, wherein the lower bound of 1500 rpm on the core shaft running speed is [[the]]a minimum running speed under ground idle conditions and the upper bound of 6200 rpm on the core shaft running speed is the upper bound on maximum take-off running speed.

a range from 330 cm to 380 cm; and the gearbox has a gear ratio in [[the]]a range from 3.1 to 3.8.

4. (Currently Amended) The gas turbine engine of claim 1, wherein the turbine has a turbine length defined between [[the]]a leading edge of [[its]]a most upstream [[blades]]blade of the turbine and a trailing edge of [[its]]a most downstream [[blades]]blade of the turbine, and wherein a minor span to turbine length ratio of: 
            
                
                    
                        
                            
                                t
                                h
                                e
                            
                            _
                        
                         
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                    
                    
                        
                            
                                t
                                h
                                e
                            
                            _
                        
                         
                        t
                        u
                        r
                        b
                        i
                        n
                        e
                         
                        l
                        e
                        n
                        g
                        t
                        h
                    
                
            
        
is equal to or less than 1.05.

5. (Currently Amended) The gas turbine engine of claim 1, wherein the turbine comprises four sets of turbine blades, and the two rearward bearings are located downstream of a trailing edge of a turbine blade of a third set of turbine blades from [[the]]a front of the turbine, at a root of the turbine blade of the third set of turbine blades.

6. (Currently Amended) The gas turbine engine of claim [[5]]1, wherein the turbine comprises a total of four sets of turbine blades.

7. (Currently Amended) The gas turbine engine of claim 1, wherein the two rearward bearings are located downstream of [[the]]a leading edge of [[the]]a lowest pressure lowest pressure turbine blade.

8. (Currently Amended) The gas turbine engine of claim 1, wherein the length of the core shaft is in [[the]]a range from 2000 to 2900 mm

10. (Currently Amended) The gas turbine engine of claim 1, wherein the forwardmost bearing of the rearward bearings has a bearing stiffness in [[the]]a range of 30 kN/mm to 100 kN/mm.

11. (Currently Amended) The gas turbine engine of claim 10, wherein a stiffness ratio of the bearing stiffness at the forwardmost bearing of the rearward bearings to the distance between the two rearward bearings is in [[the]]a range from 0.08 kN/mm2 to 0.5 kN/mm2.

12. (Currently Amended) The gas turbine engine of claim 1, wherein the lowest pressure turbine of the gas turbine engine has a lowest pressure set of blades, each blade of the lowest pressure set of blades having a mass, m, a radius at blade mid-height, r, and an angular velocity at cruise, ω; 
            
                
                    
                        
                            
                                t
                                h
                                e
                            
                            _
                        
                         
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                        
                            
                                 
                                S
                            
                            _
                        
                    
                    
                        m
                        r
                        
                            
                                ω
                            
                            
                                2
                            
                        
                        (
                        f
                        o
                        r
                         
                        a
                         
                        b
                        l
                        a
                        d
                        e
                         
                        o
                        f
                         
                        t
                        h
                        e
                         
                        l
                        o
                        w
                        e
                        r
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                         
                        s
                        e
                        t
                        )
                    
                
            
        

a range from 2.0 x10-6 kg-1. rad-2.s2. to 7.5 x10-6 kg-1. rad-2.s2.

13. (Currently Amended) The gas turbine engine of claim 1, wherein the lowest pressure turbine of the gas turbine engine has a lowest pressure set of blades, each blade of the lowest pressure set of blades having a mass, m, a radius at blade mid-height, r; 
            
                
                    
                        
                            
                                t
                                h
                                e
                            
                            _
                        
                         
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                        
                            
                                 
                                S
                            
                            _
                        
                    
                    
                        m
                         
                        ⨯
                        r
                         
                        (
                        f
                        o
                        r
                         
                        a
                         
                        b
                        l
                        a
                        d
                        e
                         
                        o
                        f
                         
                        t
                        h
                        e
                         
                        l
                        o
                        w
                        e
                        r
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                         
                        s
                        e
                        t
                        )
                    
                
            
        

has a value in [[the]]a range from 0.8 kg-1 to 6.0 kg-1.

15. (Currently Amended) The gas turbine engine of claim 14, wherein the bearing discs are oriented at least substantially perpendicular to [[the]]an axis of the gas turbine engine

16. (Currently Amended) The gas turbine engine of claim 1, wherein: 
the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; 
the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and
the second compressor, and the second core shaft are arranged to rotate at a higher rotational speed than the rotational speed of the first core shaft. 

17. (Currently Amended) A method of operation of a gas turbine engine for an aircraft comprising: 
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, and wherein the turbine is [[the]]a lowest pressure turbine of the gas turbine engine, and wherein the engine core further comprises three bearings arranged to support the core shaft, the three bearings comprising a forward bearing and two rearward bearings, the core shaft having a length between the forward bearing and [[the]]a rearmost bearing of the rearward bearings in [[the]]a range from 1800 mm to 2900 mm, and a minor span between the two rearward bearings in [[the]]a range from 250 mm to 350 mm; 
a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and 
a gearbox arranged to receive an input from the core shaft and to output drive to the fan so as to drive the fan at a lower rotational speed than a rotational speed of the core shaft, the method comprising:-6- 
Application No. 16/809,831operating the gas turbine engine such that the core shaft has a running speed in [[the]]a range from 1500 rpm to 6200 rpm, and wherein there is no primary resonance of the core shaft within the running speed range of the core shaft. 

a lowest pressure turbine of the gas turbine engine, the core shaft has a running speed in [[the]]a range from 1500 rpm to 6200 rpm, and the compressor is [[the]]a lowest pressure compressor of the gas turbine engine; 
a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and 
a gearbox that [[receives]]is configured to receive an input from the core shaft and [[outputs]]output drive to the fan so as to drive the fan at a lower rotational speed than a rotational speed of the core shaft, and wherein the engine core further comprises three bearings arranged to support the core shaft, the three bearings comprising a forward bearing and two rearward bearings, the core shaft having a length between the forward bearing and [[the]]a rearmost bearing of the rearward bearings in [[the]]a range from 1800 mm to 2900 mm, and the method comprising: 
selecting positions for the forward bearing and [[the]]a forwardmost bearing of the rearward bearings; 
lengthening the core shaft rearward of the forwardmost bearing of the rearward bearings such that a minor span defined between the two rearward bearings is in [[the]]a range from 250 mm to 350 mm, and there is no primary resonance of the core shaft between the forward bearing and the forwardmost bearing of the rearward bearings within the running speed range of the core shaft. 

a lowest pressure (most downstream) turbine blade of the turbine at a root of the lowest pressure turbine blade.

20. (Currently Amended) The method of claim 18, wherein the turbine comprises four sets of turbine blades, and wherein selecting positions for the forward bearing and the forwardmost bearing of the rearward bearings comprises locating the two rearward bearings downstream of a trailing edge of a turbine blade of a third set of turbine blades from [[the]]a front of the turbine, at a root of the turbine blade of the third set of turbine blades.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Savela (U.S. 2014/0060083) is considered the closest prior art and discloses a gas turbine engine (20) for an aircraft (Para 36) comprising: 
an engine core (44,52,56,54,46,40,50) comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor (Para 34), and wherein the turbine is a lowest pressure turbine of the gas turbine engine (Para 35), and the compressor is a lowest pressure compressor of the gas turbine engine (Para 35);

a gearbox (48) that is configured to receive an input from the core shaft and output drive to the fan so as to drive the fan at a lower rotational speed than a rotational speed of the core shaft (Para 34), and wherein the engine core further comprises three bearings (38C, 38D, 38E) arranged to support the core shaft (see Fig. 2 and Para 38), the three bearings comprising a forward bearing (38C) and two rearward bearings (38D and 38E), the core shaft having a length between the forward bearing and a rearmost bearing of the rearward bearings (see Fig. 2), and a minor span, S, is defined as an axial distance between the two rearward bearings (see Fig. 2).
Savela fails to disclose the core shaft having a running speed in a range from a lower bound of 1500 rpm to an upper bound of 6200 rpm; the core shaft having a length between the forward bearing and a rearmost bearing of the rearward bearings in a range from 1800 mm to 2900 mm; nor that there is no primary resonance of the core shaft between the forward bearing and a forwardmost bearing of the rearward bearings within the running speed range of the core shaft.
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  It is also noteworthy to mention that the length between the forward bearing and the rearmost rearward bearing recited in claims 1, 17 and 18 produce a critical effect of no primary resonance of the core shaft between the forward bearing and the forward most rearward 
Additionally, the prior art of record does not teach “the core shaft having a length between the forward bearing and a rearmost bearing of the rearward bearings in a range from 1800 mm to 2900 mm” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        11/30/21
/JESSE S BOGUE/Primary Examiner, Art Unit 3746